Citation Nr: 0722398	
Decision Date: 07/23/07    Archive Date: 08/02/07	

DOCKET NO.  04-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VARO in 
Manila.  A rating decision in August 2003 determined that new 
and material evidence adequate to reopen a previously denied 
claim of entitlement to service connection for a major 
depressive disorder, previously claimed as a mental disorder, 
had not been submitted.  In a July 2006 decision, the Board 
determined that evidence received since a March 1988 rating 
decision denying service connection for a chronic acquired 
psychiatric disorder was new and material, and reopened the 
claim for service connection for a psychiatric disability.  
The case was then remanded for both procedural and 
substantive purposes.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The veteran's bipolar disorder is reasonably associated 
with his active service. 


CONCLUSION OF LAW

The criteria for service connection for a bipolar disorder 
are reasonably met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 
5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) need 
not be discussed.  The Board notes that a review of the 
record reveals there has been some substantial compliance 
with the VCAA throughout the development of the claim.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including a psychosis, 
are manifest to a compensable degree of 10 percent or more 
within the first year following separation from service, 
service connection will be presumed for that condition.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F. 3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110, 111 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) cert denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every piece of evidence 
does not have the same probative value.  

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
adjudicate the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

A review of the service medical records reveals the veteran 
was seen by a psychiatrist on at least two separate 
occasions, specifically for problems with his behavior and 
performance.

The post service medical records include a private hospital 
note dated in June 2001 at which time reference was made to a 
possible history of psychiatric illness since 1973.

Additional private medical reports dated in 2003 reflect that 
the veteran was seen for a major depressive disorder with 
psychotic symptoms.  It was reported that the depressive 
disorder was said to be recurrent since the veteran had 
manifested four depressive episodes since 1975.  

VA medical records include the report of an October 2006 
mental disorders examination.  The claims folder, to include 
medical records, were reviewed by the examiner.  It was noted 
that the veteran showed behavioral disturbance while in 
service and this was one of the major reasons for his 
discharge from the military.  Clinical findings were recorded 
and psychological testing was accomplished.  An Axis I 
diagnosis was made of mixed bipolar disorder, with psychotic 
features.  An Axis II diagnosis was made of dependent 
personality traits.  With regard to etiology, the examiner 
stated that "from the history and onset of behavioral 
problems, it seems likely that the veteran's major stressor 
before the onset of behavioral symptoms was the stress of 
military life."  The examiner stated the basis for the 
opinion was that the veteran had cited no other problematic 
circumstances prior to entering the military.  He described 
feeling put down, made fun of, talked about, and belittled 
during service.  Notation was also made that separation from 
his family during military assignments was another stressor 
that could have given rise to his psychiatric disorder.  

In view of the foregoing, the Board resolves all reasonable 
doubt in favor of the veteran and concludes that service 
connection for a bipolar disorder is warranted.  The examiner 
who evaluated the veteran in October 2006 had access to the 
entire claims folder and specifically referred to the 
veteran's service medical records showing that the veteran 
had behavioral problems.  The examiner opined that it was 
likely that military life was a major stressor in the 
development of the veteran's psychiatric difficulties.  There 
is no medical evidence of record to the contrary.  
Accordingly, service connection for a bipolar disorder is 
reasonably warranted.


ORDER

Service connection for a bipolar disorder is granted.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


